


EXHIBIT 10.6


SUMMARY SHEET FOR 2013 NON-EMPLOYEE/NON-INVESTOR DIRECTOR COMPENSATION


The following table sets forth the compensation for USEC's
non-employee/non-investor directors for the term commencing at the 2013 annual
meeting of stockholders:


Annual Cash Retainer
Annual cash retainer of $80,000 paid in four installments on or after May 1,
2013, August 1, 2013, November 1, 2013 and February 1, 2014 (the “Installment
Dates”). A director may elect to receive the retainer in restricted stock units
in lieu of cash. Restricted stock units would be granted at the time of the
annual grant of restricted stock units at the closing price of USU on the date
that is seven days after the 2013 annual meeting of stockholders.
Annual Restricted
Stock Unit Grant
Annual grant of 25,000 restricted stock units. Restricted stock units are
granted on the date that is seven days after the 2013 annual meeting of
stockholders and vest one year from the date of grant. However, vesting is
accelerated upon (1) the director attaining eligibility for Retirement, (2)
termination of the director's service by reason of death or disability, or (3) a
change in control.
Chairman Fees
$100,000 annual fee for Chairman. $20,000 annual fee for Audit and Finance
Committee chairman. $10,000 annual fee for Compensation Committee chairman.
$7,500 annual fee for all other committees' chairman. Chairman fees are paid in
cash in four installments on the Installment Dates, although a director may
elect to receive their chairman fee in restricted stock units, which would be
granted at the time of the annual grant of restricted stock units.
Incentive Restricted Stock Unit Awards
If a director chooses to receive restricted stock units as payment for fees that
they are otherwise entitled to receive in cash, he or she will receive an
incentive payment of restricted stock units equal to 20% of the portion of the
annual retainer and chairman fees that the director elects to take in restricted
stock units in lieu of cash. These incentive restricted stock units will vest in
equal annual installments over three years from the date of grant, however,
vesting is accelerated upon (1) the director attaining eligibility for
Retirement, (2) termination of the director's service by reason of death or
disability, or (3) a change in control. Incentive restricted stock units would
be granted at the time of the annual grant of restricted stock units at the
closing price of USU on the date that is seven days after the 2013 annual
meeting of stockholders.



All restricted stock units are granted pursuant to the USEC Inc. 2009 Equity
Incentive Plan, as amended, and are subject to the terms of such plan and the
applicable restricted stock unit award agreements approved for issuance of
restricted stock units to non-employee directors under the plan. Settlement of
restricted stock units is made in shares of USEC stock upon the director's
retirement or other end of service. Retirement is defined in the USEC Inc. 2009
Equity Incentive Plan in the case of non-employee directors as termination of
service on or after age 75. Restricted stock units carry the right to receive
dividend equivalent restricted stock units to the extent dividends are paid by
the Company.




